           Case 1:16-cv-11547-DPW Document 64 Filed 10/15/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

ARcare, Inc., on behalf of itself and all others
similarly situated,

         Plaintiff,

v.                                                   Case No.: 1:16-cv-11547-DPW

Cynosure, Inc.,

         Defendant.

PLAINTIFF’S PROPOSAL FOR INITIAL DISTRIBUTION OF SETTLEMENT FUNDS

          At the July 11, 2019 hearing, the Court requested a proposal for initial distribution of

funds to claiming class members and to the settlement administrator. Since that time, Plaintiff

has worked closely with the settlement administrator to make a determination of the distribution

options available, and to maximize the efficiency and cost effectiveness of the process. The

claims process has been successful, as 10% of potential claims have filed a valid proof of claim.

          Attached hereto as Exhibit A is the declaration of Zachary Cooley, the KCC Project

Manager for this matter. The declaration explains that, following the claims process, 6,851

persons submitted valid claims covering 7,624 total valid facsimile numbers on the class list. The

Declaration further explains that KCC has incurred $223,295.03 payable to date and estimates

that, depending on which proposal discussed below is adopted, it will incur an additional $!!! To

$!!!. 1 As the Court is aware, the settlement agreement also provides for the payment of

attorney’s fees, litigation expenses, and an incentive award from the $8,500,000.00 Settlement

Fund. Plaintiff has moved for approval of certain sums and the Court has deferred ruling until the

first distribution to claiming class members.



1
    Detailed invoices and future proposals are being filed under seal at KCC’s request
                                                   1
          Case 1:16-cv-11547-DPW Document 64 Filed 10/15/19 Page 2 of 4



        Class Counsel sees two options for that initial distribution to class members. Under either

option, Class Counsel recommends that KCC be paid the $223,295.03 incurred to date. The first

option would be to hold back only enough money in the Settlement Fund to cover the requested

sums for fees and incentive award plus current and future litigation expenses and future

settlement administration expenses (“Option A”). That could be done by distributing

$6,000,000.00 to class members now. Doing so would result in payments by check of $786.99

for each claimed unique fax number. That plan would, however, require every class member to

provide tax information to the settlement administrator before they could be paid because it

would represent a payment of over $600.00 in a single year. Exhibit A at paragraphs 6-8. While

the IRS has long required w-9’s to be obtained at the time money in excess of $600 is paid from

one party to another in order to facilitate the issuance of Form 1099’s, it is only recently that this

requirement has been extended to Qualified Settlement Fund’s such as class action settlement

proceeds. The result has significantly impacted the settlement administration of class actions.

Given that the recovery in this case is significant and exceeds $600 per claimant, this distribution

option will require KCC to contact each valid claimant and request a Form W-9 prior to issuing a

check. KCC estimates that this would result in an additional approximate $10,000.00 in

administration costs and an approximate 3-4 month delay in the class members being paid their

initial distribution.

        In the alternative, the First Distribution could be a payment of $590.00 for each unique

claimed fax number to be made in 2019 (a total of $4,498,160.00) to class members, with the

balance to be paid in 2020 with the already-contemplated Second Distribution (“Option B”).

Class Counsel recommends this option because it saves both cost and time. Unlike Option A, this

option allows money to be distributed immediately to class members, and does not cause class

                                                  2
         Case 1:16-cv-11547-DPW Document 64 Filed 10/15/19 Page 3 of 4



members to provide their Tax ID number in a W-9 which could have a chilling effect on the

number of eventual class members being compensated from this settlement. Option B is viable in

this matter because of the timing and ability to make a distribution in calendar year 2019 and

again in 2020. Due to this timing, in order to be effective, however, the order for distribution

must require Defendant’s payment to the settlement administrator by December 2, 2019, in order

to give the administrator sufficient time for the First Distribution to be made in 2019. See Exhibit

A at paragraph 8. In order for the Court’s order to become effective under the Settlement terms

prior to KCC’s deadline, entry of the Order approving the plan of distribution must be entered by

November 2, 2019.

       Under either Option A or B, the same amount of dollars will be distributed to class

members in the complete process of the settlement administration, other than the deduction from

the distribution arising from the added expense of Option A. Also under either Option, Class

Counsel anticipates subsequent rounds of distributions until all dollars in the settlement fund are

exhausted.

       In sum, Plaintiff recommends that the Court approve Option B and order an initial

payment of settlement funds by Defendant to KCC of $4,721,455.03, $223,295.03 of which is to

be kept by KCC as payment for services rendered to date and the remainder to be distributed to

claiming class members at the rate of $590.00 per facsimile number in the class list. This option

allows every class member with a valid claim to be paid in the quickest possible manner, and

causes the least amount of settlement administration expenses.




                                                 3
        Case 1:16-cv-11547-DPW Document 64 Filed 10/15/19 Page 4 of 4



Dated: October 15, 2019         Respectfully submitted,

                                ARcare, Inc. individually and as the representative of a
                                class of similarly-situated persons,


                                By:     /s/ David M. Oppenheim

                                Randall K. Pulliam, Esq. (pro hac vice)
                                rpulliam@cbplaw.com
                                CARNEY BATES & PULLIAM, PLLC
                                519 W. 7th St., Little Rock, AR 72201
                                Little Rock, Arkansas 72202
                                Telephone: (501) 312-8500
                                Facsimile: (501) 312-8505

                                Phillip A. Bock (pro hac vice)
                                phil@classlawyers.com
                                David M. Oppenheim (pro hac vice)
                                BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                                134 N. La Salle St., Ste. 1000
                                Chicago, IL 60602
                                Telephone: (312) 658-5500
                                Facsimile: (312) 658-5555

                                Alan L. Cantor
                                SWARTZ & SWARTZ, P.C.
                                10 Marshall Street
                                Boston, MA 02108
                                Telephone: (617) 742-1900
                                Fax: (617) 367-7193




                                      4
